DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 11 is objected to because of the following informalities (line 4):  Appropriate correction is required.
Claim 11. The method of claim 10, wherein each of the patterning of the first conductive layer, the patterning of the second conductive layer, and the patterning of the third conductive layer includes a combination of physical bombardment and chemical etching, wherein the patterning of the third conductive layer includes at least chemical etching.  
Claim 20 is objected to because of the following informalities (line 4):  Appropriate correction is required.
Claim 20. The method of claim 16, wherein the forming of the MIM capacitor includes: depositing a bottom conductive layer; patterning the bottom conductive layer, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al. US 2003/0015742.

    PNG
    media_image1.png
    379
    765
    media_image1.png
    Greyscale

Regarding claim 1, Ogawa et al. Fig. 7C discloses a method, comprising: 
providing a substrate 10; 
forming a bottom electrode 33a over the substrate, wherein a terminal end of the bottom electrode has a tapered sidewall; 
depositing an insulating layer 34 over the bottom electrode 33a; and 
forming a top electrode 35 over the insulating layer, wherein a terminal end of the top electrode has a vertical sidewall.  

Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guegan US 2010/0044831.

    PNG
    media_image2.png
    454
    685
    media_image2.png
    Greyscale

Regarding claim 10, Guegan Fig. 2 discloses a method, comprising:
providing a semiconductor substrate 10; 

patterning the first conductive layer, thereby forming a bottom electrode with a slanted sidewall; 
depositing a second conductive layer 4 over the bottom electrode; 
patterning the second conductive layer, thereby forming a middle electrode with a slanted sidewall; 
depositing a third conductive layer 6 over the middle electrode; and 
patterning the third conductive layer, thereby forming a top electrode with a vertical sidewall.  
Regarding claim 13, Guegan Fig. 2 discloses the method of claim 10, further comprising: 
depositing a first insulating layer 3 between the first conductive layer 2 and the second conductive layer 4; and 
depositing a second insulating layer 5 between the second conductive layer 4 and the third conductive layer 6.  

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer US 2010/0224960.

    PNG
    media_image3.png
    314
    510
    media_image3.png
    Greyscale

claim 16, Fischer Fig. 8I discloses a method, comprising: 
providing a semiconductor substrate 340; 
forming a metal-insulator-metal (MIM) capacitor 511, 611, 521 over the semiconductor substrate; 
depositing a dielectric layer 420 over the MIM capacitor; 
forming an opening 371, 372 in the dielectric layer, wherein the opening has a first sidewall directly interfacing with the dielectric layer 420, the first sidewall forming a first angle with respect to a top surface of the semiconductor substrate; and 
extending the opening downwardly, wherein the opening 371, 372 has a second sidewall directly interfacing with the MIM capacitor 511, 611, 521, the second sidewall forming a second angle with respect to a top surface of the semiconductor substrate, the second angle being less than the first angle.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. US 2003/0015742 as applied to claim 1 above, and further in view of Loh et al. US 2010/0091424.
Regarding claim 2, Ogawa et al. discloses the method of claim 1. Ogawa et al. does not disclose wherein the forming of the bottom electrode includes applying an ion etchant for physical bombardment together with a chemical etchant for chemical etching. Loh et al. [0019]-[0035] teaches a method that reduces the amount of etch residue remaining post etch of patterning an electrode of a MIM capacitor. Loh et al. teaches a physical bombardment that dislodges etch residues formed on the tapered sidewalls of the layers from an anisotropic etch (e.g. chemical etching).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Ogawa et al. with a physical bombardment and chemical etching for the purpose of reducing the extent of etch residue remaining after etching while minimizing damage to the capacitor as suggested by Loh et al. [0008].
Regarding claim 3, Ogawa et al. modified by Loh et al. teaches the method of claim 2. Loh et al. teaches wherein the chemical etchant includes boron [0035].
Regarding claim 4, Ogawa et al. modified by Loh et al. teaches the method of claim 2. Loh et al. teaches a relationship between the gas chemistry and the process conditions used to aniostropically etch and the physical bombardment of the electrode layer with the trimming efficiency. Therefore the process conditions such as the chemical etchant flow rate would be considered a result effective variable. Accordingly, .  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. US 2003/0015742 in view of Fischer US 2010/0224960.
Regarding claim 8, Ogawa et al. Fig. 7C discloses the method of claim 1. Ogawa et al. Fig. 7B further discloses depositing a dielectric layer 22 over the top electrode; 4819-5827-3475 v.127TSMC No. P20173450US02 / Attorney Docket No. 24061.3682US02forming an opening 60 in the dielectric layer, wherein the opening has a first sidewall directly interfacing with the dielectric layer 22. Ogawa et al. does not disclose further comprising: the first sidewall forming a first angle with respect to a top surface of the substrate; and extending the opening downwardly, wherein the opening has a 
Fischer Fig. 2 teaches forming an opening 371, 372 in a dielectric layer 420, wherein the opening has a first sidewall directly interfacing with the dielectric layer 420, the first sidewall forming a first angle with respect to a top surface of a substrate 340; and extending the opening downwardly, wherein the opening 372 has a second sidewall directly interfacing with a top electrode 529, the second sidewall forming a second angle with respect to a top surface of the substrate, the second angle being less than the first angle.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Ogawa et al. with the process steps of Fischer for the purpose of providing better contact resistance of the interconnects in order to achieve low resistance contact as taught by Fischer [0036].

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guegan US 2010/0044831 as applied to claim 10 above, and further in view of Loh et al. US 2010/0091424.
Regarding claim 11, Guegan discloses the method of claim 10. Guegan does not disclose wherein each of the patterning of the first conductive layer, the patterning of the second conductive layer, and the patterning of the third conductive layer includes a combination of physical bombardment and chemical etching, wherein the patterning of the third conductive layer includes at least chemical etching.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Ogawa et al. with the physical bombardment and chemical etching for the purpose of reducing the extent of etch residue remaining after etching an electrode while minimizing damage to the capacitor as suggested by Loh et al. [0008].
Regarding claim 12, Guegan discloses the method of claim 11. Loh et al. [0035] teaches wherein each of the patterning of the first conductive layer, the patterning of the second conductive layer, and the patterning of the third conductive layer 4819-5827-3475 v.128TSMC No. P20173450US02 / Attorney Docket No. 24061.3682US02 includes applying an ion etchant for the physical bombardment and a chemical etchant for the chemical etching, wherein the ion etchant includes fluorine and the chemical etchant includes boron.  

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guegan US 2010/0044831.
	Regarding claim 14, Guegan discloses the method of claim 13. Guegan does not disclose wherein the first and second insulating layers include different material compositions. Guegan teaches BST to be used as the capacitor dielectric materials 3 and 5 but it is not limited to this material. Although Guegan does not disclose the different material compositions for dielectric materials 3 and 5, the material differences 
Regarding claim 15, Guegan discloses the method of claim 10. Guegan teaches wherein each of the slanted sidewall of the bottom electrode and the slanted sidewall of the middle electrode forms an angle between about 30 degrees and 60 degrees with respect to a top surface of the semiconductor substrate [0021]. The claim is obvious without showing that the claimed range(s), 60 degrees and about 80 degrees, achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the slanted sidewall angle to improve film adhesion and film thickness uniformity, so that breakdown voltage uniformity is improved and stress induced cracks are avoided as taught by Guegan [0017]. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer US 2010/0224960.
Regarding claim 19, Fischer discloses the method of claim 16. Fischer does not disclose wherein the first angle ranges from about 70 degrees to about 90 degrees and the second angle ranges from about 30 degrees to about 70 degrees.  Applicant has not disclosed that having the first angle that ranges from about 70 degrees to about 90 degrees and the second angle that ranges from about 30 degrees to about 70 degrees solves any stated problem or is for any particular purpose. Fischer establishes a relationship between the dry-etching process and the steps (e.g. angles) formed at the sidewalls of the via 372 with the resistance contact, from which the range of the angles would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Therefore, one of ordinary skill in the art, before the effective filing date of the invention, would recognize that it would be obvious to adjust the angles (e.g. steps) in the via for better contact resistance to achieve low resistance contact in the interconnect.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer US 2010/0224960 as applied to claim 16 above, and further in view of Guegan US 2010/0044831.
	Regarding claim 20, Fischer Fig. 8I discloses the method of claim 16. Fischer does not disclose wherein the forming of the MIM capacitor includes: 
depositing a bottom conductive layer; 
patterning the bottom conductive layer, thereby forming a bottom electrode of the MIM capacitor, 
wherein the patterning of the bottom conductive layer includes applying a plasma etching to taper a sidewall of the bottom electrode; 
depositing an insulating layer over the bottom electrode; 
depositing a top conductive layer over the insulating layer; and 
patterning the top conductive layer, thereby forming a top electrode of the MIM capacitor. 
Guegan Fig. 4 teaches a method of forming a multi-layer capacitor [0023], [0024] depositing a first electrode layer S1; 
patterning the bottom conductive layer, thereby forming a bottom electrode of the MIM capacitor S2, 
wherein the patterning of the bottom conductive layer includes applying a plasma etching to taper a sidewall of the bottom electrode [0024]; 
depositing an insulating layer S3 over the bottom electrode; 
depositing a top conductive layer S9 over the insulating layer; and 

It would have been obvious to one having ordinary skill in the art to use the method of Guegan in the method of Fischer for the purpose of forming a multi-layer tapered capacitor film edge to have a gentle slope, which can improve film adhesion and film thickness uniformity, so that breakdown voltage uniformity is improved and stress induced cracks are avoided. Other advantages that can be achieved include an increase in integration density and better acoustic resonance management. Advantageously, in some embodiments, tapered film edges may be formed during an etching step for patterning a capacitor film, without adding significant manufacturing process complexity as taught by Guegan [0017].

Allowable Subject Matter
Claims 5-7, 9, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record neither anticipates nor renders obvious 
Claim 5. The method of claim 2, wherein the forming of the top electrode includes applying the ion etchant for physical bombardment but free of the chemical etchant.
Claim 6. The method of claim 1, further comprising: forming a middle electrode embedded in the insulating layer and between the top and bottom electrodes.  

Claim 9. The method of claim 8, wherein the forming of the opening and the extending of the opening downwardly both include applying a plasma comprising an ion and a chemical etchant, wherein the chemical etchant has a higher flow rate during the extending of the opening downwardly than during the forming of the opening.  
Claim 17. The method of claim 16, wherein the forming of the opening and the extending of the opening downwardly include applying a plasma comprising an ion and a chemical etchant, 4819-5827-3475 v.129TSMC No. P20173450US02 / Attorney Docket No. 24061.3682US02 wherein the chemical etchant has a higher flow rate during the extending of the opening downwardly than during the forming of the opening.  
Claim 18. The method of claim 17, wherein the chemical etchant includes boron.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sonya McCall-Shepard/           Primary Examiner, Art Unit 2898